t c memo united_states tax_court matt l seiffert petitioner v commissioner of internal revenue respondent docket no filed date george w connelly jr for petitioner sara w dalton for respondent supplemental memorandum opinion kroupa judge this matter is before the court on petitioner’s motion for reconsideration of our findings and opinion and motion to vacate or revise our this opinion supplements our prior opinion seiffert v commissioner tcmemo_2014_4 decision in seiffert v commissioner tcmemo_2014_4 seiffert i see rule sec_161 and sec_162 we concluded in seiffert i that respondent correctly disallowed bad_debt deductions petitioner claimed for through years at issue the motions focus on the legal and factual significance of an available net_operating_loss nol for nol referenced in a plea agreement petitioner argued in seiffert i that the plea agreement precluded respondent from challenging the nol we held that collateral_estoppel did not establish the nol as a fact because it was not an essential element of the criminal conviction to which the plea agreement related petitioner regurgitates this argument in the motions he also for the first time argues that the plea agreement demonstrates that he was entitled to bad_debt deductions and constitutes a factual admission these new arguments are untimely and unsupported by fact or law we will deny the motions background we adopt the findings_of_fact we made in seiffert i we summarize the factual and procedural background briefly here to decide the motions rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code in effect for the years at issue unless otherwise indicated petitioner worked as a salaried employee for two small businesses during the 1990s petitioner claimed that those businesses owed him hundreds of thousands of dollars related to two unprofitable ventures those companies never owed petitioner anything nor did petitioner ever try to collect those purported debts petitioner prepared and filed form sec_1040 u s individual_income_tax_return for the years at issue petitioner claimed he was exempt from withholding and used the accrual basis of accounting for the years at issue petitioner reported wage income and income from a consulting business for the years at issue petitioner claimed bad_debt deductions from the consulting business to offset much of his wage income for the years at issue those purported bad_debts stemmed from the unprofitable ventures respondent examined the returns for the years at issue petitioner made deceitful statements and provided fabricated documents during the examination respondent recommended petitioner be criminally prosecuted the government indicted petitioner for filing fraudulent_returns and providing materially false documentation petitioner entered into a plea agreement acknowledging that he was not entitled to a bad_debt deduction petitioner pleaded guilty to filing a false federal income_tax return for one of the years at issue the plea agreement’s factual basis stated for purposes of criminal prosecution that petitioner had an unused available and partially offsetting dollar_figure net_operating_loss_deduction for the nol the plea agreement did not resolve petitioner’s civil tax_liabilities and expressly exclude d and reserve d for subsequent civil proceedings the determination of any_tax interest or penalties due respondent issued to petitioner a deficiency_notice disallowing the bad_debt deductions and determining that the civil_fraud penalty applied against petitioner for the years at issue petitioner timely filed a petition petitioner alleged in the petition that he had advanced money to the businesses and the debts later proved uncollectible petitioner did not allege in the petition that collateral_estoppel established the nol petitioner requested the trial be continued four times petitioner’s counsel then moved to withdraw because petitioner stopped paying his legal fees we denied that motion the matter proceeded to trial at trial respondent understood that petitioner would not reconstruct the nol petitioner’s counsel indicated that petitioner was relying only on collateral_estoppel to establish the nol when he stated petitioner is not going back to reconstruct the entire nol in this case all we are saying is that for the government has agreed it was dollar_figure big_number and to have it to be that much starting in it had to be there in ‘99 and so forth back it’s a legal issue we’ll obviously argue on brief but that’s where we’re coming from the court and respondent proceeded with that understanding petitioner argued on brief that only collateral_estoppel established the nol petitioner did not otherwise offer evidence or arguments documenting the nol we found for respondent in seiffert i we held that collateral_estoppel did not apply we also found that petitioner failed to establish there was any debt for sec_166 purposes petitioner filed the instant motions discussion we now turn to petitioner’s shifting arguments related to the nol first petitioner contends that collateral_estoppel precludes respondent from respondent’s counsel stated respondent doesn’t want to be remiss and not come forward with his own proof if your honor so desires if petitioner is relying on collateral_estoppel of a plea agreement then that’s fine but if we’re going to prove up the nol then we have to go back and do that all right here and now and i think it would be helpful for the parties to sit down and go through it before the court gets involved disputing the nol second petitioner contends that the nol in the plea agreement is strong evidence of the bad_debts that respondent failed to rebut we begin with this court’s standards for motions under rule sec_161 and sec_162 we then address petitioner’s motions i standards under rule sec_161 and sec_162 we begin with the standard the court uses to decide whether to grant a rule motion for reconsideration the decision whether to grant a rule motion rests within the court’s discretion 79_tc_1054 aff’d 755_f2d_790 11th cir it is the court’s policy to try all issues raised in a case in one proceeding to avoid piecemeal and protracted litigation id accordingly we generally do not exercise our discretion to this end absent a showing of substantial error or unusual circumstances haft trust v commissioner 62_tc_145 aff’d on this ground 510_f2d_43 n 1st cir we now focus on the standard this court uses in deciding whether to grant a rule motion to vacate or revise a decision rule does not provide us with a standard by which to evaluate a motion to vacate or revise a decision see brewer v commissioner tcmemo_2005_10 accordingly we will refer to the federal rules of civil procedure for guidance rule b we have often referred to rule of the federal rules of civil procedure and cases applying it to assist us in resolving issues raised in a motion to vacate or revise our decision see eg 122_tc_264 aff’d 412_f3d_366 2d cir motions to vacate or revise our decision are generally not granted absent a showing of unusual circumstance or substantial error such as mistake inadvertence surprise excusable neglect newly discovered evidence fraud or other reasons justifying relief see fed r civ p b mitchell v commissioner tcmemo_2013_204 ii petitioner’s motions a motion for reconsideration we focus now on the reconsideration motion petitioner contends that there is a serious defect in the reasoning and analysis of our opinion in seiffert i petitioner contends that we improperly concluded that collateral_estoppel did not apply the nol is crucial to petitioner’s theory because it would support his position that respondent incorrectly disallowed petitioner’s bad_debt deductions for and before petitioner is merely rehashing this argument we heard and considered this argument once and find it inappropriate to reconsider seiffert i simply because petitioner has raised it for a second time see 110_tc_440 dynadeck rotary sys ltd v commissioner tcmemo_2001_113 aff’d 40_fedappx_594 9th cir petitioner also offers two new arguments petitioner has not identified any reason why he did not make these arguments at trial or on brief we nonetheless briefly address all three arguments so that petitioner understands that they are unsupported by fact or law collateral_estoppel does not apply petitioner again argues that collateral_estoppel precludes respondent from challenging the nol petitioner is arguing in essence that every agreed- upon fact in a plea agreement is conclusively established and binding on the parties we rejected that argument because a fact stated in a plea agreement is not established unless that fact was a necessary element for conviction see uscinski v commissioner tcmemo_2006_200 petitioner did not demonstrate that the nol was a necessary element of the conviction petitioner nonetheless contends that we have applied collateral_estoppel in similar situations a cursory reading of those opinions demonstrates petitioner is petitioner unwittingly acknowledges in the reconsideration motion that collateral_estoppel does not apply when he states while r espondent is not automatically foreclosed from asserting facts inconsistent with those in the underlying guilty plea he should not be relieved of presenting facts this statement indicates that petitioner misinterprets collateral_estoppel principles incorrect see ephrem v commissioner tcmemo_2014_12 holding that a taxpayer's statement in a prior criminal proceeding did not establish the precise amount of an understatement in the present civil_proceeding under collateral_estoppel or a theory closely resembling collateral_estoppel atkinson v commissioner tcmemo_2012_226 taxpayer collaterally estopped from challenging payment he received resulted from fraud because fraud finding was essential to criminal conviction petitioner has not argued nor do we conclude that the nol was an essential element of the conviction or actually litigated we again reject petitioner’s argument that collateral_estoppel establishes the nol petitioner failed to demonstrate any nol or bad_debt petitioner contends for the first time that even if collateral_estoppel does not apply the nol in the plea agreement is compelling evidence that petitioner was entitled to bad_debt deductions for and before again we disagree facts in a plea agreement can be strong evidence as to the amount of tax owed see eg uscinski v commissioner tcmemo_2006_200 livingston v commissioner tcmemo_2000_121 petitioner’s counsel explicitly conceded however that petitioner was relying entirely on collateral_estoppel to establish the nol respondent relied on that representation notwithstanding the record does not support a finding that petitioner had any nol or experienced any losses we found in seiffert i that petitioner fabricated purported bad_debts further petitioner agreed that the plea agreement did not determine tax owed or resolve civil tax_liabilities put simply the record contradicts petitioner’s claim to the nol and demonstrates that petitioner was not entitled to any bad_debt deduction the plea agreement is not a factual admission petitioner also contends for the first time that the plea agreement is a party- opponent admission that establishes the nol as a matter of fact see fed r evid d this hearsay exclusion is irrelevant because the plea agreement was admitted into evidence petitioner apparently conflates admissibility with a factual admission this is a flat misunderstanding of the law petitioner has not identified an error or circumstance justifying reconsideration of seiffert i petitioner also argues that the court erred by ignoring the testimony of alan westheimer petitioner contends that mr westheimer’s expert testimony established the nol we disagree petitioner did not qualify mr westheimer as an expert see rule g regardless his testimony was of little value because his conclusions were founded on petitioner’s unreliable and fabricated information b rule motion to vacate or revise we now focus on the motion to vacate or revise our decision in seiffert i petitioner repeats the arguments he made with respect to the motion for reconsideration of our opinion and we reach the same conclusion there is no basis to revise or vacate our decision in seiffert i see fed r civ p b iii conclusion petitioner has provided no valid basis for us to reconsider our opinion or vacate or revise our decision in seiffert i accordingly we will deny the motions we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued
